Exhibit 10.2

 

FORBEARANCE AND CONSENT AGREEMENT

 

This FORBEARANCE AND CONSENT AGREEMENT ("Agreement") made effective as of June
14, 2013 ("Effective Date") is by and among Milagro Exploration, LLC, a Delaware
limited liability company ("Milagro Exploration"), Milagro Producing, LLC, a
Delaware limited liability company ("Milagro Producing"; together with Milagro
Exploration, the "Borrowers" and individually, a "Borrower"), Milagro Oil & Gas,
Inc., a Delaware corporation (the "MOG"), the subsidiaries of MOG party hereto
(each a "Subsidiary Guarantor" and together with MOG, the “Guarantors” and
together with the Borrowers, the “Obligors”), the Lenders (as defined below),
and Wells Fargo Bank, N.A., as administrative agent (in such capacity, the
"Administrative Agent") for the Lenders, as the issuer of letters of credit
under the Credit Agreement referred to below (in such capacity, the "Issuer"),
and as the swing line lender (in such capacity, the "Swing Line Lender").




RECITALS

 

A.          Reference is hereby made to that certain Amended and Restated First
Lien Credit Agreement dated as of May 11, 2011 among the Borrowers, MOG, the
Administrative Agent, the Issuer, the Swing Line Lender and the financial
institutions party thereto from time to time, as lenders (the "Lenders"), as
heretofore amended (as so amended, the "Credit Agreement"; the defined terms of
which are used herein unless otherwise defined herein).

 

B.           The Obligors wish to Dispose of all of their respective interests
in Oil and Gas Properties located in the following fields in one or more
transactions: (a) Lake Arthur South (Jefferson Davis and Vermillion Parish,
Louisiana), (ii) Morganza (Point Coupee Parish, Louisiana), (iii) Charenton (St.
Mary Parish, Louisiana), (iv) Eagle Lake (Colorado County, Texas), (v) Austin
(Goliad County, Texas), (vi) La Grulla (Starr County, Texas), (vii) Brookshire
(Waller County, Texas), (viii) Hull Airport (Fort Bend County, Texas), (ix)
Beech Creek (Hardin County, Texas), (x) Lapeyrouse (Terrebonne Parish,
Louisiana), and (xi) Chandeleur Sound Block 71 (St. Bernard Parish, Louisiana)
(collectively, the “Subject Assets”).

 

C.           The Obligors have requested that the Majority Lenders consent to
the Disposition by the Obligors of the Subject Assets subject to the terms and
conditions set forth herein.

 

D.           Furthermore, subject to the terms and conditions set forth herein,
the parties hereto wish to (i) acknowledge the existence of certain Events of
Default, and (ii) provide a temporary forbearance period during which the
Administrative Agent, the Issuer, and the Lenders agree not to take any remedial
action with respect to such Events of Default.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




Section 1.     Definitional Provisions. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. The words "hereof", "herein", and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term "including" means "including, without limitation". Paragraph
headings have been inserted in this Agreement as a matter of convenience for
reference only and it is agreed that such paragraph headings are not a part of
this Agreement and shall not be used in the interpretation of any provision of
this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 


Section 2.     Consent. Subject to the terms and conditions of this Agreement
and notwithstanding the existence of Events of Default, the Lenders hereby
consent to the Disposition by the Obligors of the Subject Assets whether in one
transaction or in different transactions (each a “Subject Transaction” and
collectively, the “Subject Transactions”); provided that, (a) each such Subject
Transaction must satisfy each of the requirements of a permitted Disposition
under Section 7.2.10(d) of the Credit Agreement other than the requirement that
no Default or Event of Default exists, (b) the Obligors shall receive Net Cash
Proceeds of at least approximately $773,000 in the aggregate from the Subject
Transactions, (c) on each Business Day that a Subject Transaction is completed,
the Borrowers shall make an optional prepayment of the Loans in an amount equal
to the Net Cash Proceeds resulting from such Subject Transaction, and (d) all
Subject Transactions shall occur on or prior to July 15, 2013. The consent by
the Lenders described in this Section 2 is contingent upon the satisfaction of
each of the conditions set forth in the proviso of the immediately preceding
sentence and is strictly limited to the Subject Assets. Such consent shall not
be construed to be a consent to, or a waiver of, non-compliance with any terms,
provisions, covenants, warranties or agreements contained in the Credit
Agreement or in any of the other Loan Documents other than Section 7.2.10 solely
as to the Disposition of the Subject Assets as expressly set forth herein.




Section 3.     Forbearance.




(a)     The Borrowers hereby acknowledge the existence of the Events of Default
resulting from the following (collectively, the "Designated Defaults"): (i)
Borrowers' failure to comply with the Leverage Ratio covenant under Section
7.2.4(a) of the Credit Agreement for the fiscal quarter ended March 31, 2013;
(ii) Borrowers' failure to appoint a successor chief executive officer as
required under the terms of Section 7.2.7; and (iii) Borrowers' failure to
provide timely notice of the foregoing Defaults under Section 7.1.1(e) of the
Credit Agreement.




(b)     The Lenders hereby agree, subject to the terms of this Agreement, to
forbear from exercising any of the following rights and remedies arising solely
as a result of the Designated Defaults until the date (the "Forbearance
Termination Date") that is the earlier to occur of (i) July 15, 2013, and (ii)
the date of the occurrence of any Forbearance Termination Event (as defined
below):
(A) rights to accelerate the Obligations (other than the automatic acceleration
that would occur under Section 9.2 of the Credit Agreement), (B) rights to
enforce guarantees and proceed to enforce and foreclose security interests and
Liens (other than after the occurrence of an automatic acceleration under
Section 9.2 of the Credit Agreement), and (C) rights to file an involuntary
bankruptcy petition against any Obligor. Notwithstanding anything herein to the
contrary, nothing herein shall prevent the Administrative Agent from sending or
receiving and acknowledging any notices pursuant to the Intercreditor Agreement
or from exercising any other rights or remedies resulting from the Designated
Defaults, such as those expressly acknowledged in Section 6(g) below.




(c)     The forbearance by the Lenders described above is contingent upon the
satisfaction of the conditions precedent set forth below and is limited to the
Designated Defaults. This forbearance is limited to the extent expressly
described herein and shall not be construed to be a consent to or a permanent
waiver of the Designated Defaults or any other terms, provisions, covenants,
warranties or agreements contained in the Credit Agreement or in any of the
other Loan Documents. The Secured Parties reserve (i) the right to exercise any
rights and remedies available to the them in connection with such Designated
Defaults on and after the Forbearance Termination Date and (ii) the right to
exercise any rights and remedies available to them in connection with any other
present or future defaults with respect to the Credit Agreement or any other
provision of any Loan Document.

 

 
2-

--------------------------------------------------------------------------------

 

 


(d)     Each Obligor hereby further agrees and acknowledges that (i) the
Designated Defaults have not been permanently waived as a result of this
Agreement and that such forbearance is temporary in nature, and (ii) from and
after the Forbearance Termination Date, all rights and remedies of the Lenders
enjoined as a result of this Section 3 shall be reinstated.




(e)     Any of the following shall constitute a "Forbearance Termination Event"
under this Agreement:




(i)     the failure of any Obligor to comply with any covenant or agreement
contained in this Agreement;




(ii)     any representation or warranty contained in this Agreement shall be
incorrect in any material respect;




(iii)     the exercise by any creditor or holder of Indebtedness of any Obligor
(including the holder of HY Notes or trustee thereto but excluding the Secured
Parties under the Loan Documents) of any right or remedy available to them in
connection with any default under the documents governing such Indebtedness,
including, but not limited to (A) any foreclosure or enforcement action against
any collateral, (B) acceleration of such Indebtedness, and (C) delivery of
notice of acceleration which commences a Standstill Period (as defined in the
Intercreditor Agreement) pursuant to Section 3.02 of the Intercreditor
Agreement;




(iv)     the commencement of any bankruptcy, reorganization, debt arrangement or
other case or proceeding under any applicable bankruptcy or insolvency law or
any dissolution, winding up or liquidation proceeding (regardless of whether
commenced by the Parent, the Holdco Guarantor, any Borrower, any other Obligor
or any other Person);




(v)     the occurrence or existence of any Event of Default (other than the
Designated Defaults);




(vi)     the termination, expiration or amendment of (or any termination,
expiration or rescission of any forbearance or consent provided under) any
participation agreement or supporting agreement between or among any of the
Obligors and any Confirmed HY Note Holder (defined below), or any repudiation
thereof by any Obligor or such HY Note holder; or




(vii)     to the extent the Administrative Agent requests an update on the
status of, and developments under, the exchange of HY Notes and related
restructuring transactions described in the Confidential Offering Circular and
Consent Solicitation Statement dated May 17, 2013 made by the Borrowers,
Vanquish Energy, LLC and Vanquish Finance, Inc. (as amended, supplemented, or
otherwise modified from time to time with the consent of the Administrative
Agent)(the “Offering Circular”), the failure of the Borrowers to provide such
updates in the form of a conference call with the Lenders when and as requested
by the Administrative Agent.




“Confirmed HY Note Holders” means the holders of HY Notes constituting, in the
aggregate, at least 76% of the outstanding principal amount of all HY Notes.

 

 
3-

--------------------------------------------------------------------------------

 




Section 4.     Obligors' Representations and Warranties. Each Obligor
acknowledges, represents, warrants and agrees that: (a) other than the
representation and warranty as to no Defaults, after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement
and the representations and warranties contained in the other Loan Documents are
true and correct in all material respects on and as of the Effective Date as if
made on as and as of such date except to the extent that any such representation
or warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) the execution, delivery and performance of this Agreement
are within the limited liability company or corporate power and authority of
such Obligor and have been duly authorized by appropriate limited liability
company and corporate action and proceedings; (c) this Agreement constitutes the
legal, valid, and binding obligation of such Obligor enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity, and no portion of the Obligations
are subject to avoidance, subordination, recharacterization, recovery, attack,
offset, counterclaim, or defense of any kind; (d) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; (e) the Obligors have granted to the Administrative Agent, a valid,
binding, perfected, enforceable, first priority (subject to Permitted Liens)
Liens in the Collateral and such Liens are not subject to avoidance,
subordination, recharacterization, recovery, attack, offset, counterclaim, or
defense of any kind; and (f) other than the Designated Defaults, no other
Defaults or Events of Default have occurred and are continuing.




Section 5.     Conditions to Effectiveness. This Agreement shall become
effective on the Effective Date and enforceable against the parties hereto and
the other Lenders pursuant to the terms of the Credit Agreement upon the
occurrence of the following conditions:




(a)     The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Obligors,
the Administrative Agent, and the Majority Lenders; and




(b)     The Borrowers shall have paid (i) all fees as agreed to between the
Administrative Agent and the Borrowers, (ii) all fees and expenses of the
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date, and (iii)
the forbearance fee as set forth in Section 6(f) below.




Section 6.     Acknowledgments and Agreements.




(a)     Each Obligor hereby acknowledges that (i) on the date hereof all
outstanding Obligations are payable in accordance with their terms and each
Obligor waives any defense, offset, counterclaim or recoupment with respect
thereto, and (ii) on the date hereof the aggregate outstanding principal amount
of the Obligations (including all Letter of Credit Outstandings) is
$135,000,000.




(b)     The descriptions herein of the Designated Defaults are based upon the
information provided to the Lenders on or prior to the date hereof and shall not
be deemed to exclude the existence of any other Defaults or Events of Default.
The failure of the Lenders to give notice to the Borrowers or the Guarantors of
any such other Defaults or Events of Default is not intended to be nor shall be
a waiver thereof. Each Obligor hereby agrees and acknowledges that the Secured
Parties require and will require strict performance by Obligors of all of their
respective obligations, agreements and covenants contained in the Credit
Agreement and the other Loan Documents (including any action or circumstance
which is prohibited or limited during the existence of a Default or Event of
Default), and no inaction or action by any Secured Party regarding any Default
or Event of Default (including but not limited to the Designated Defaults) is
intended to be or shall be a waiver thereof. Each Obligor hereby also agrees and
acknowledges that no course of dealing and no delay in exercising any right,
power, or remedy conferred to any Secured Party in the Credit Agreement or in
any other Loan Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy (collectively, the "Lender Rights").

 

 
4-

--------------------------------------------------------------------------------

 

 


(c)     For the avoidance of doubt, each Obligor hereby also agrees and
acknowledges that the consent provided under Section 2 and the forbearance
provided under Section 3 above shall not operate as a waiver of or otherwise
prejudice any of the Lender Rights as to the Designated Defaults or otherwise
other than as expressly provided in Section 3. The Administrative Agent, the
Issuer, the Swing Line Lender and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents. Nothing in this
Agreement and no past or future discussions with any Secured Party shall (i)
establish a custom or course of dealing with respect to any of the Loan
Documents, (ii) constitute a waiver or relinquishment of any Default or Event of
Default under any of the Loan Documents, (ii) constitute a waiver or
relinquishment of any of the agreements, terms or conditions contained in any of
the Loan Documents other than the consent to the Disposition of the Subject
Assets as expressly provided herein, (iii) constitute a waiver or relinquishment
of any rights or remedies of the Administrative Agent, the Issuer, the Swing
Line Lender or any Lender with respect to the Loan Documents, or (iv) constitute
a waiver or relinquishment of the rights of the Administrative Agent, the
Issuer, the Swing Line Lender or any Lender to collect the full amounts owing to
them under the Loan Documents, including the amounts agreed to be paid by the
Borrowers under clause (f) below.




(d)     Each Borrower, each Guarantor, Administrative Agent, the Swing Line
Lender, the Issuer and each Lender does hereby adopt, ratify, and confirm the
Credit Agreement, and acknowledges and agrees that the Credit Agreement is and
remains in full force and effect, and the Borrowers and Guarantors acknowledge
and agree that their respective liabilities and obligations under the Credit
Agreement, the Loan Documents, and the Guaranties, are not impaired in any
respect by this Agreement.




(e)     This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.




(f)     The Borrowers hereby agree to pay to each Lender executing this
Agreement and delivering a facsimile, e-mail or original of its signature page
hereof to the Administrative Agent (or its counsel) on or prior to 12:30 pm
Houston, Texas time on June 14, 2013, a forbearance fee equal to 0.125% times
such Lender's pro rata share of the $135,000,000 Borrowing Base in effect under
the Credit Agreement on the date hereof. Such forbearance fee (i) is payable in
U.S. dollars in immediately available funds, free and clear of, and without
deduction for, any and all present or future applicable taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto
(with appropriate gross-up for withholding taxes), (ii) is not refundable under
any circumstances, (iii) will not be subject to counterclaim setoff or otherwise
affected, (iv) is deemed fully earned by each Lender once its signature page is
delivered as provided above, and (v) is due and payable on the Effective Date.




(g)     The Borrowers hereby acknowledge that (i) as provided in Section 3.2.2
of the Credit Agreement and effective as of March 31, 2013, all Obligations are
accruing interest at, and will continue to accrue at, the Default Rate so long
as any Event of Default is continuing, (ii) as provided in Section 2.3.2 of the
Credit Agreement, no outstanding Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing, and (iii)
no Lender or Issuer has any obligation to make additional Extension of Credit
under the Credit Agreement until the Designated Defaults and all other Events of
Default, if any, have been waived in writing by the Majority Lenders (it being
understood that none of the Lenders are obligated to grant any such waiver) and
such other conditions as required under the Credit Agreement have been met.




Section 7.     Authorization to Release. Notwithstanding the generality of the
terms of Section 10.12 of the Credit Agreement, each Lender and Issuer and other
Secured Party that is party hereto hereby expressly authorizes the
Administrative Agent to release the Subject Assets from the Liens granted under
the Loan Documents concurrent with, or upon the effectiveness of, the
Disposition of such Subject Assets and the concurrent release of the Subject
Assets from the Liens securing the HY Notes.

 

 
5-

--------------------------------------------------------------------------------

 

 


Section 8.     Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the respective Guaranties) as such
Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under its respective Guaranty,
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement, the Notes or any of the other Loan Documents.




Section 9.      Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.




Section 10.     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.




Section 11.     Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.




Section 12.     Reinstatement. The obligations of the Obligors under this
Agreement or any Loan Document shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Obligor in respect
of the Obligations is rescinded or must be otherwise restored, whether as a
result of any proceedings in a bankruptcy or reorganization or otherwise, and
each Obligor agrees to, and does hereby, indemnify each Secured Party on demand
for all reasonable costs and expenses (including fees of counsel) incurred by
such Secured Party in connection with such rescission or restoration.




Section 13.     RELEASE: For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Obligor hereby, for itself
and its successors and assigns, fully and without reserve, releases and forever
discharges each Secured Party, its respective successors and assigns, officers,
directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the "Released Parties" and individually a "Released
Party") from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, known or unknown, direct and/or
indirect, at law or in equity, whether now existing or hereafter asserted
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the Effective Date and are in any way directly or indirectly arising
out of or in any way connected to any of this Agreement, the Credit Agreement,
any other Loan Document, or any of the transactions contemplated hereby or
thereby (collectively, the "Released Matters"). Each Obligor, by execution
hereof, hereby acknowledges and agrees that the agreements in this Section 13
are intended to cover and be in full satisfaction for all or any alleged
injuries or damages arising in connection with the Released Matters.

 

 
6-

--------------------------------------------------------------------------------

 




Section 14.     Governing Law. This Agreement and the other Loan Documents shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations Law of the State of New York), without reference to any other
conflicts or choice of law principles thereof.




Section 15.     Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.




THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.




[SIGNATURES BEGIN ON NEXT PAGE]

 

 
7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized effective as of the
Effective Date.




BORROWERS:

 

MILAGRO EXPLORATION, LLC

 

 

By:        /s/ Robert D. LaRocque          

Name:   Robert D. LaRocque          

Title:     Chief Financial Officer & Treasurer

 

MILAGRO PRODUCING, LLC

 

 

 

By:        /s/ Robert D. LaRocque          

Name:   Robert D. LaRocque          

Title:     Chief Financial Officer & Treasurer

 

GUARANTORS:

 

MILAGRO OIL & GAS, INC.

 

 

By:         /s/ Robert D. LaRocque          

Name:    Robert D. LaRocque          

Title:     Chief Financial Officer & Treasurer

 

MILAGRO RESOURCES LLC

 

 

By:         /s/ Robert D. LaRocque          

Name:    Robert D. LaRocque          

Title:     Chief Financial Officer & Treasurer

 

 

MILAGRO MID-CONTINENT LLC

 

 

By:         /s/ Robert D. LaRocque          

Name:    Robert D. LaRocque          

Title:     Chief Financial Officer & Treasurer

 


 

 

 

 

 

Signature page to Forbearance and Consent Agreement 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT/LENDER/ISSUER:

 

WELLS FARGO BANK, N.A.,
as the Administrative Agent, the Issuer and a Lender


By:         /s/ Lila Jordan               

Name:    Lila Jordan               

Title:     Managing Director          

 

 

 

 

 

 

Signature page to Forbearance and Consent Agreement  


--------------------------------------------------------------------------------

 

 

LENDER:

 

MACQUARIE BANK LIMITED



By:        /s/ Linda Evans               

Name:   Linda Evans                

Title:     Division Director               

 

 

By:         /s/ Nathan Booker               

Name:    Nathan Booker               

Title:      Associate Director           

 

 

 

 

 

 

Signature page to Forbearance and Consent Agreement  


--------------------------------------------------------------------------------

 

 

LENDER:

 

THE ROYAL BANK OF SCOTLAND plc



By:        /s/ David W. Stack          

Name:   David W. Stack               

Title:     Senior Vice President          

 

 

 

 

 

 

Signature page to Forbearance and Consent Agreement  


--------------------------------------------------------------------------------

 

 

LENDER:

 

SIEMENS FINANCIAL SERVICES, INC.



By:        /s/ Patrick N. Riley               

Name:   Patrick N. Riley               

Title:     Vice President               

 

 

By:        /s/ Daniel Nichols               

Name:   Daniel Nichols               

Title:     Vice President               

 

 

 

 

 

 

Signature page to Forbearance and Consent Agreement  


--------------------------------------------------------------------------------

 

 

LENDER:

 

THE BANK OF NOVA SCOTIA

 

 

By:                               

Name:                              

Title:                              

 

 

 

 

 

 

Signature page to Forbearance and Consent Agreement  


--------------------------------------------------------------------------------

 

 

LENDER:

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

By:        /s/ William B. Robinson               

Name:   William B. Robinson          

Title:     Vice President               

 

 

 

 

 

 

Signature page to Forbearance and Consent Agreement  


--------------------------------------------------------------------------------

 

 

LENDER:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

By:         /s/ Christopher Day               

Name:   Christopher Day               

Title:     Authorized Signatory          

 

 

By:         /s/ Michael Spaight               

Name:    Michael Spaight               

Title:     Authorized Signatory          

 

 

 

 

 

Signature page to Forbearance and Consent Agreement 